Case 7:19-cv-07270-VB Document 23 Filed 04/29/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
QUENTIN STARKES, :
Plaintiff,
ORDER
v.
19 CV 7270 (VB)
C.0. BYRD; C.O. NIEVES (Shield #1748); and
C.0. WAAL RIVERA (Shield #1725);
Defendants.
n--- -- won X

 

 

On March 31, 2020, defendants moved to dismiss plaintiff’s amended complaint and
mailed to plaintiff, who is proceeding pro se and in forma pauperis, copies of the motion and
supporting documents. (Docs. ##20-22). Plaintiff’s opposition to the motion was due April 17,
2020. See Fed. R. Civ. P. 6(d); Local Civil Rule 6.1(b).

To date, plaintiff has failed to oppose the motion or seek an extension of time to do so.
Accordingly, it is HEREBY ORDERED:

The Court sua sponte extends to May 20, 2020, plaintiff’s time to oppose the motion to
dismiss. If plaintiff fails to respond to the motion by May 20, 2020, the motion will be
deemed fully submitted and unopposed.

If plaintiff opposes the motion, defendants’ reply, if any, shall be due May 27, 2020.

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order
would not be taken in good faith, and therefore in forma pauperis status is denied for the
purposes of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

Chambers will mail a copy of this Order to plaintiff at the address on the docket.

Dated: April 29, 2020
White Plains, NY

SO ORDERED:

al

Vincent L. Briccetti
United States District Judge

 

 
